DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Claim 1 is amended, and no claims have been added or cancelled. Accordingly, claims 1-10 are pending and are under examination.
	The amendment overcomes the previous 112(b) rejection, which is hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miwa et al. (US 20150155083 A1; of record).
Regarding claim 1, Miwa discloses an R-T-B sintered magnet (Abstract) which meets the claimed “R-T-B based permanent magnet” in the preamble; including R2T14B crystal grains in the main phase [0048]. Main phase grains inherently have grain boundaries, because grains are defined by their boundaries, which meets the limitation of “grain boundaries formed between the main phase grains”.
 The R-O-C-N concentrated parts are areas wherein concentrations of R, O, C, and N are higher than those in R2T14B [0019-0020].
Expression (1) of claim 1, states O/R(S)>O/R(C), which is an expression that states that the ratio of oxygen to R at the surface is greater than at the center of the magnet. This limitation is obvious over Miwa, who discusses that an area ratio of the R-O-C-N concentrated part occupying in that of the grain boundary on a cut surface of the R-T-B based sintered magnet is within a range of preferably 35% or more to 75% or less [0023]. Ex. “1-6” in Table 2 has an area surface constituted by an R-O-C concentrated part, but also that the concentration of O is greater in the R-O-C concentrated region as compared to the main phase region (which contains R2T14B as discussed above), it is prima facie expected that the O/R ratio at the surface is greater than the O/R ratio at the center, which meets the claimed Expression (1).
Miwa further discusses that a O/R ratio in the R-O-C-N concentrated part satisfies the formula 0<(O/R)<1. Notably, as discussed above, the R-O-C-N concentrated part can constitute the majority fraction at the surface portion of the magnet, which means that the O/R ratio at the surface would be greater than the O/R ratio at the center of the magnet. This is evidenced by [0023], which discusses the importance of preventing “inner progress of ‘R’ corrosion”, wherein “inner” is interpreted as being analogous to the claimed “center”. Miwa additionally discusses increasing the oxygen content to achieve a desired corrosion resistance, but limiting the oxygen content to prevent deterioration of magnetic properties [0024], [0059].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a magnet with a greater O/R ratio in the surface as compared to the center, as doing so would reduce and/or prevent corrosion reactions from propagating towards the inner portion of a sintered magnet, and would therefore improve the corrosion resistance and ensure good magnetic properties [0013].
With regard to the claimed RH/R ratio of 0.2 or less in the R-O-C-N concentrated parts present in the surface of the R-T-B based permanent magnet, this ratio is indicative of a lower concentration of RH as compared to R (wherein R is understood as the total of heavy and light rare earth elements), and therefore a lower concentration of heavy rare earth elements as compared to light rare earth elements. In paragraphs [0253] and [0308], Miwa discloses diffusing 
Regarding claims 2-4, Miwa teaches the R-T-B based permanent magnet as applied to claim 1 above. Although Miwa does not explicitly teach that ΔO/R(S) is within the claimed ranges of ≥ 0.10 (in claim 2), ≥ 0.20 (in claim 3), or ≤ 0.38 (in claim 4), as discussed in the rejection of claim 1 above, achieving a greater O/R ratio in the surface as compared to in the center (which would result in a greater ΔO/R(S) value) would have been obvious to one of ordinary skill in the art:
Miwa further states that (O/R) is preferable to satisfy the following formula (2): (0.4<(O/R)<0.7: [0074]. In case when (O/R) is less than 0.4, a storage of hydrogen, produced by a corrosion reaction of water and "R" in the R-T-B based sintered magnet, cannot be sufficiently prevented; and corrosion resistance of the R-T-B based sintered magnet tends to deteriorate [0074]. While when (O/R) is more than 0.7, consistency with its main phase grain become worse and coercivity HcJ tends to be deteriorated [0074]. 

Thus, Miwa clearly delineates the relationship between the O/R content, corrosion rates, and the magnetic coercivity. That is, a higher O/R ratio will reduce the corrosion reaction rate of water with R, which means that a higher O/R ensures sufficient corrosion resistance; in addition, lower O/R ratio improves the coercivity of the magnet. Therefore, varying the O/R ratio at the surface and in the center such that the ΔO/R(S) would be within the claimed range would have been obvious to one of ordinary skill in the art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
Regarding claims 5-7, Miwa teaches the R-T-B based permanent magnet as applied to claim 1 above. Although Miwa does not explicitly teach that ΔO/R(300) is within the claimed ranges of ≥ 0.01 (in claim 5), ≥ 0.10 (in claim 6), or ≤ 0.28 (in claim 7), as discussed in the rejection of claim 1 above, achieving a greater O/R ratio nearer to the surface (because 300 µm, or 0.3 mm, is close to the surface) as compared to in the center (which would result in a greater ΔO/R(300) value) would have been obvious to one of ordinary skill in the art:
Miwa further states that (O/R) is preferable to satisfy the following formula (2): (0.4<(O/R)<0.7: [0074]. In case when (O/R) is less than 0.4, a storage of hydrogen, produced by a corrosion reaction of water and "R" in the R-T-B based sintered magnet, cannot be sufficiently prevented; and corrosion resistance of the R-T-B based sintered magnet tends to deteriorate 
Thus, Miwa clearly delineates the relationship between the O/R content, corrosion rates, and the magnetic coercivity. That is, a higher O/R ratio will reduce the corrosion reaction rate of water with R, which means that a higher O/R ensures sufficient corrosion resistance; in addition, lower O/R ratio improves the coercivity of the magnet. Therefore, varying the O/R ratio at the surface (such as about a depth of 300 µm) and in the center such that the ΔO/R(300) would be within the claimed range would have been obvious to one of ordinary skill in the art. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
Regarding claim 8, Miwa teaches the R-T-B based permanent magnet as applied to claim 1 above, but is silent regarding the heavy rare earth element being distributed such that the concentration increases from the center towards the surface.
However, Miwa states “According to the present embodiment, "R" is preferable to include RL (rare earth elements including at least either or both of Nd and Pr) in view of production cost and magnetic properties; and further, "R" is more preferable to include both RL and RH (rare earth elements including at least either or both of Dy and Tb) in view of improving magnetic properties” [0049]. Therefore, it is understood that RH elements possess better magnetic properties as compared to RL elements, but are more expensive. 

Thus, one of ordinary skill in the art would find it obvious to use the more valuable, better-performing (in terms of magnetic performance) heavy rare earth metal in greater concentration in the center of the magnet, which is more protected from corrosion, because using the expensive heavy rare earth metal on the outer portion/surface of the magnet, which is more susceptible to corrosion due to being exposed, would result in ‘wasting’ (so to speak) the valuable heavy rare earth metal.
Regarding claim 9, Miwa teaches the R-T-B based permanent magnet as applied to claim 1 above. Miwa does not explicitly teach that the N/R ratio at the surface is smaller than the N/R ratio at the center. However, it is prima facie expected that the N/R ratio at the surface is smaller at the surface than at the center in the R-T-B sintered magnets of Miwa, because Miwa as discussed in the rejection of claim 1 above teaches that R-O-C-N grains are present throughout the magnet, including at the surface. However, Miwa also teaches that hydrogen is produced in a corrosion reaction with water vapor in the environment [0065]. The hydrogen (formed from the corrosion reaction of R with water) would react with N at the surface of the sintered magnet to produce ammonia (NH3), which is a phenomenon that would necessarily occur (see paragraph [0054] of applicant’s specification). Thus, in view of the surface N being converted to ammonia and being vaporized, it is expected that the surface of the sintered magnet of Miwa would have a smaller N/R ratio at the surface of the magnet (due to the surface nitrogen being vaporized) than at the center of the magnet.
prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).
Regarding claim 10, Miwa teaches the R-T-B based permanent magnet as applied to claim 1 above. Miwa further teaches that comparative examples “2-3” (Table 4) has an area ratio of 65%, which is close but not overlapping with the claimed range of 3-5%. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive.
	The applicant’s arguments against Miwa are based on four points, points (1)-(4):	
	With regard to (1), the arguments are not persuasive as they are not commensurate in scope with the claims, and the claim scope is additionally broad so as to be read upon by the teachings of Miwa. On page 7 of the arguments, the applicant states “By reference to the specification herein, particularly to paragraphs [0162] to [0165], in order to measure the O/R(S) and O/R(C), first, the R-O-C-N concentrated part in the part to be measured is identified. Next, point analysis is performed on a substantially center portion of the R-O-C-N concentrated part, in order for composition analysis. Then, the O/R ratio is calculated from the compositions in each measurement point. From the above, it is obvious that the O/R ratio of the present invention is the O/R ratio in the R-O-C-N concentrated parts present in a specific part of the magnet.” The examiner notes that it is improper to import claim limitations from the specification (MPEP 2111.01 II.). The features in [0162]-[0165] of the applicant’s PGPUB are absent from the claims. For example, [0162] describes analysis being performed at depths of 0, 200, 300, and 400 µm and “the center”. Note that the applicant does not specify that the magnet must be a certain shape, thus, unless the magnet is a perfect sphere, there can be multiple centers, and the BRI of the claimed “a center” is any location within the outer physical bounds of the magnet. The applicant is silent regarding the scope of the claimed “the surface”. Any physical object such as a magnet inherently possesses “a surface”. In the case in which a magnet is, for example, hollow, the “center” of the magnet would be any location in between an outer surface and an inner surface. The applicant is suggested to incorporate limitations from the specification to distinguish the claimed “surface” and “center” from the teachings of Miwa.
	With regard (2) (see pages 7-8 of arguments), the applicant states “It is not clear from Miwa which part of the magnet is cut to obtain the measurement result of the aforementioned cut surface.” The examiner notes that the independent claim only states “a surface” and “a center”, and that it is not clear from the claimed invention which part of the magnet’s surface and center are being claimed. The language is broad so as to encompass virtually any interpretation of “surface” and “center”. Furthermore, the claim language does not preclude the “cut surface” from being interpreted to meet the claimed “surface”.
With regard to (3) (see pages 8-9 of arguments), the applicant merely states without accompanying rationale or evidence that the R-O-C-N concentrated part does not constitute the majority fraction at the surface portion of the magnet. The arguments of counsel cannot take the In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)). The examiner notes that in pages 5-6 of the 08/06/2021 Non-Final Rejection (hereinafter “Non-Final Rejection”), not only is the sintered magnet (e.g., “Ex. 1-6” in Table 2 of Miwa) of Miwa prima facie expected to possess the claimed feature represented by the claimed Expression 1, but also, it would have been nonetheless obvious to achieve this feature. That is, Miwa further discusses that a O/R ratio in the R-O-C-N concentrated part satisfies the formula 0<(O/R)<1. Notably, as discussed above, the R-O-C-N concentrated part can constitute the majority fraction at the surface portion of the magnet, which means that the O/R ratio at the surface would be greater than the O/R ratio at the center of the magnet. This is evidenced by [0023], which discusses the importance of preventing “inner progress of ‘R’ corrosion”, wherein “inner” is interpreted as being analogous to the claimed “center”. Miwa additionally discusses increasing the oxygen content to achieve a desired corrosion resistance, but limiting the oxygen content to prevent deterioration of magnetic properties [0024], [0059].
	With regard to (4), the applicant’s arguments again merely state that the findings of the office are “not correct”, and only points to the wording used in the applicant’s own disclosure. It is noted that 103 rejection acknowledges that Miwa does not explicitly teach the claimed wording, but that the RH/R limitation is nonetheless met by Miwa and articulates how the limitation is met. The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992) (MPEP 2144 I.).

	In other words, the office action explains the interpretation of the claimed RH/R value, and explains how and why this limitation is met by the teachings of Miwa. The remainder of the features applicant describes as being present in the specification (see pages 11-13 of arguments) are absent from the independent claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735